Citation Nr: 0124242	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  98-01 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served honorably from June 1942 to November 1945 
and from October 1950 to January 1951.  The appellant is the 
veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision by the Montgomery, Alabama, Regional Office 
(RO).  

On January 21, 2000, VA published a final regulation amending 
38 C.F.R. § 3.22.  See 65 Fed. Reg. 3,388 (Jan. 21, 2000).  
The regulation as amended restricts the award of dependency 
and indemnity compensation (DIC) benefits to cases where the 
veteran, during his or her lifetime, had established a right 
to receive total service-connected disability compensation 
for the period of time required by 38 U.S.C. § 1318, or would 
have established such right but for clear and unmistakable 
error (CUE) in the adjudication of a claim or claims. 

The January 2000 amendment specifically rejects the holding 
of the U.S. Court of Appeals for Veterans Claims that the 
"entitled to receive" language contained in 38 U.S.C. 
§ 1318 requires a determination to be made as to whether a 
deceased veteran "hypothetically" would have been entitled 
to receive compensation for a totally disabling service-
connected disability for the requisite period of time.  See 
Green v. Brown, 10 Vet.App. 111 (1997); Carpenter v. West, 11 
Vet.App. 140 (1998); and Wingo v. West, 11 Vet.App. 307 
(1998).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106. .  

Consequently, the court directed VA to stay all proceedings 
involving claims for DIC benefits under 38 U.S.C. § 1318 
where the outcome is dependent on 38 C.F.R. § 3.22 pending 
the conclusion of expedited rulemaking in which the 
Department:  (1) provides a reasonable explanation for its 
decision to interpret 38 U.S.C. § 1311(a)(2) and 38 U.S.C. 
§ 1318 in inconsistent ways; or (2) revises 38 C.F.R. § 3.22 
to harmonize that regulation with the interpretation of 38 
C.F.R. § 20.1106 contained in Hix v. Gober, 225 F.3d 1377 
(Fed. Cir. 2000); or (3) revises 38 C.F.R. § 20.1106 to be 
consistent with the revised version of 38 C.F.R. § 3.22.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA or the implementing regulations, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Throughout the current appeal, the appellant has indicated 
that the veteran was hospitalized for over 30 days during the 
war in Frankfurt Germany.  She indicates that this 
hospitalization may have been for a blood disorder which 
continued until his death.  In this regard the service 
medical records on file may be incomplete and a portion of 
the records may have been destroyed at a fire at the National 
Personnel Records Center (NPRC).  

In a December 1999 statement, she indicated that she did not 
have any additional information.  In response to a requested 
by the RO, the NPRC in February 2001 reported that a search 
for the hospital records was negative. It is unclear whether 
the search included the hospital admission card, the Surgeon 
General, department of the Army.  

In conjunction with a September 1999 Board Remand, the RO in 
October 1999 furnished the appellant with release of 
information forms and informed her that she had the 
opportunity to submit medical evidence to establish a well-
grounded claim.  As stated above, the VCAA eliminates the 
concept of a well-grounded claim.  There does appear to be 
pertinent post service medical records not on file.  There 
are no treatment records relevant to the veterans cause of 
death.  

Also, the appellant in the January 1998 substantive appeal 
requested a copy of all the service medical records.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), are fully complied with and 
satisfied. 

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertaining to 
treatment for the refractory anemia and 
any other disability associated with the 
cause of the veteran's death covering the 
period following his release from active 
duty until his death.   

3.  The RO is requested to verify that the 
search conducted by the NPRC included a 
search of the SGO records.  If no, the RO 
should request the NPRC to conduct such a 
search.

4.  The RO is requested to furnish the 
appellant a copy of the veteran's service 
medical records. 

5.  Thereafter, following any additional 
development deemed appropriate by the RO, 
the RO should readjudicate this claim.  If 
the benefits sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




